Case 3:19-cr-30047-MGM Document 4-1 Filed 10/18/19 Page 1 of 6

AFFIDAVIT OF TFO/DETECTIVE ANTHONY M. BRACH

I, Detective Anthony Brach, being first duly sworn, hereby depose and state as follows:

1; [ am an “investigative or law enforcement officer of the United States” within the meaning of
Section 2510(7) of Title 18, United States Code, and am empowered by law to conduct
investigations of and make arrests for offenses enumerated in Section 2510(7) of Title 18,
United States Code.

2. | am a Police Officer in the City of Holyoke, Massachusetts. I have been a Police Officer for
more than 24 years. I am currently assigned as a Task Force Office to the Department of
Homeland Security, Homeland Security Investigations. | was previously assigned to the FBI
Springfield Western Mass Gang Task Force (WMGTF). My primary assignment is the
investigation of violations of the Controlled Substances Act, 21 U.S.C. §§ 801 et seq.,
including violations of 21 U.S.C. §§ 841 and 846.

a. Through my training and employment, I have substantial experience investigating narcotics
trafficking and other narcotics-related offenses. I have participated in hundreds of narcotics
investigations, both as a case agent and in subsidiary roles, regarding the distribution of
controlled substances including marijuana, cocaine, heroin, and cocaine base (crack). I also
have experience conducting surveillance, handling confidential human sources, handling
cooperating witnesses, executing arrest, search, and seizure warrants, conducting court-
authorized electronic surveillance, and testifying in court cases. I have debriefed numerous
defendants, confidential human sources, and witnesses, and I have written and/or participated
in numerous search warrants.

4, [ make this affidavit in support of an application for a Criminal Complaint charging MANUEL

SANCHEZ (“SANCHEZ”) with distribution of heroin in violation of 21 U.S.C. § 841.
Case 3:19-cr-30047-MGM Document 4-1 Filed 10/18/19 Page 2 of 6

1am familiar with the facts and circumstances of this investigation from my own personal
participation and from information provided to me by other law enforcement officers.
This affidavit is submitted for the limited purpose of establishing probable cause to believe that
SANCHEZ committed the above offenses. Accordingly, I have not included each and every
fact known to me and other law enforcement officers involved in this investigation. I have set
forth only the facts that I believe are needed to establish the requisite probable cause.
PROBABLE CAUSE

The September 27, 2019 Controlled Purchase of Heroin
On September 27, 2019, Special Agents and Task Force Officers (TFO’s) assigned to the FBI
Western Massachusetts Gang Task Force (WMGTF) and Homeland Security Investigations
(HSI) met in the city of Holyoke for the purpose of making another controlled purchase of drug
evidence from subjects operating in a known open air heroin, cocaine and cocaine base
distribution point out of 123 Walnut Street in Holyoke, Massachusetts.
At approximately 3:53 p.m., Task Force Officer Jesse Gadorowski, Trooper, Massachusetts
State Police (MPS) WMGTF, dropped a Massachusetts State Police Undercover Officer (UCO)
in the vicinity of the 123 Walnut Street. The FBI WMGTF equipped the UCO with a
transmitter and audio/video recording device. The FBI WMGTF also provided the UCO with
an amount of official agency funds (OAF).
The UCO walked to 123 Walnut Street and went through the front door. The UCO walked up
to the 2nd floor landing and knocked on the door to Apartment 2R. After getting no response,
the UCO walked back down the stairs and out of the building. As the UCO came out of the

building, he made contact with a heavy set female (UF1), who was walking up the sidewalk to

i)
10.

11.

Case 3:19-cr-30047-MGM Document 4-1 Filed 10/18/19 Page 3 of 6

the front door of 123 Walnut Street. UF 1 directed the UCO to the 2nd floor back landing of
123 Walnut Street.

The UCO walked through the vacant lot located on the north side of 123 Walnut Street to the
back of the building. The UCO walked up the back stairs to the 2nd floor landing. On the
second floor landing, the UCO encountered an older male (UM1) and asked him for a “B”, a
street slang reference to a bundle (10 bags) of heroin. The UCO handed him $40. UM1 started
to walk down the stairs and the UCO asked where he was going. The UMI pointed to Dwight
Street where a second male wearing a red shirt, who the UCO later identified as SANCHEZ
through a photo array, was walking towards 123 Walnut Street. SANCHEZ walked up the
stairs on the back of 123 Walnut Street. When he reached the second floor landing, SANCHEZ
walked over to a scooter that was parked on the landing, reached under the seat area, and took a
clear plastic bag containing numerous bundles of heroin. SANCHEZ took from the bag one
bundle of heroin and handed it to the UCO. The UCO walked down the back stairs and away
from 123 Walnut Street. This controlled purchase was captured by the UCO’s transmitter and
audio/video recording device.

The UCO provided approximately 10 individual baggies containing a substance suspected to be
heroin, which the UCO received from SANCHEZ at 123 Walnut Street, to Task Force Officer
Will Delgado, Detective, Holyoke Police Department (HPD) WMGTEF, to be entered into
evidence at the Holyoke Police Department. The suspected heroin was packaged in a manner
consistent with heroin packaged for street sale. I believe the suspected heroin to in fact be
heroin based upon my training and experience, the packaging, the manner in which it was sold,
and the amount of OAF provided to SANCHEZ by UCO being consistent with the amount of

heroin UCO received in return.
12.

13.

14.

13.

Case 3:19-cr-30047-MGM Document 4-1 Filed 10/18/19 Page 4 of 6

Task Force Officer Jared Hamel, Detective, HPD WMGTEF, later downloaded the above
referenced audio/video recording, and reviewed the entire September 27, 2019, recording. TFO
Hamel reviewed the portion of the recording wherein UCO and the individual who sold him the
suspected heroin meet and conduct the transaction. TFO Hamel formed the opinion that the
party with whom UCO met and from whom UCO purchased the suspect heroin was MANUEL
SANCHEZ, DOB: 10/16/1992. TFO Hamel based his opinion on numerous prior in person
encounters with SANCHEZ, along with a comparison of a photograph of SANCHEZ with
images captured on the audio/video recording.

The September 30, 2019 Controlled Purchase of Heroin
On September 30, 2019, Special Agents and TFOs assigned to the FBI WMGTF and HSI met
in the city of Holyoke for the purpose of making another controlled purchase of drug evidence
from subjects operating in a known open air heroin, cocaine and cocaine base distribution point
out 123 Walnut Street.
At approximately 4:35 p.m., TFO Gadorowski dropped a Massachusetts State Police UCO in
the vicinity of 123 Walnut Street. The UCO walked to the front of 123 Walnut Street, where he
approached a male subject wearing black sweat pants, a white t-shirt and black and white
zipper sweatshirt. The UCO reported this was the same individual who handed suspected
heroin to the TFO on September 27, 2019 at this same address. Using the audio/video
recording, TFO Hamel later positively identified this individual as MANUEL SANCHEZ,
DOB: 10/16/1992 (“SANCHEZ”).
SANCHEZ and the UCO walked in the front door of 123 Walnut Street, where the UCO asked
for a “B”, street slang reference for a bundle (10 bags) of heroin. SANCHEZ reached up under

the area where the mailboxes are in the entryway of 123 Walnut Street and took from it a clear
16.

li.

18.

Case 3:19-cr-30047-MGM Document 4-1 Filed 10/18/19 Page 5 of 6

plastic bag containing multiple bundles of heroin. SANCHEZ opened the plastic bag took from
it | bundle and handed it to the UCO in exchange for the OAF. SANCHEZ gave UCO his
phone number—{413) 886-4702—and stated they call him “TWIN”. This controlled purchase
was captured by the UCO’s transmitter and audio/video recording device.

The UCO returned to the pre-determined meeting location, and provided approximately 10
individual baggies containing a substance suspected to be heroin, which the UCO received
from SANZHEZ at 123 Walnut Street, to TFO Delgado to be entered into evidence at the
Holyoke Police Department. The suspected heroin was packaged in a manner consistent with
heroin packaged for street sale. I believe the suspected heroin to in fact be heroin based upon
my training and experience, the packaging, the manner in which it was sold, and the amount of
OAF provided to SANCHEZ by UCO being consistent with the amount of heroin UCO
received in return.

TFO Hamel downloaded the above referenced audio/video recording, and reviewed the entire
September 30, 2019, recording. TFO Hamel reviewed the portion of the recording wherein
UCO and the individual who sold him the suspected heroin meet and conduct the transaction.
TFO Hamel formed the opinion that the party with whom UCO met and from whom UCO
purchased the suspect heroin was MANUEL SANCHEZ, DOB: 10/16/1992. TFO Hamel
based his opinion on numerous prior in person encounters with SANCHEZ, along with a
comparison of a photograph of SANCHEZ with images captured on the audio/video recording.
On October 3, 2019, TFO Hamel prepared a photo array consisting of eight photographs,
including SANCHEZ, and presented each of the eight photographs to the UCO consecutively.
The UCO identified SANCHEZ as the person from whom he and purchased the suspected

heroin at the 123 Walnut Street on September 27, 2019, and September 30, 2019.
Case 3:19-cr-30047-MGM Document 4-1 Filed 10/18/19 Page 6 of 6

CONCLUSION
19. Based on the foregoing, there is probable cause to believe that SANCHEZ violated 21 U.S.C. §
841 by distributing heroin.

Respectfully submitted,

AM MAF

TFO Anthony Brach, Det.
Holyoke Police Department

Dye | Celedtr 18, 2019

Sworn to before me and signed in my
Presence and/or by reliable electronic means.

Moen Lbe$obo.

Katherine A. Robertson
UNITED STATES MAGISTRATE JUDGE
